537 So.2d 1131 (1989)
William Carl HARPER, Appellant,
v.
STATE of Florida, Appellee.
No. 88-7.
District Court of Appeal of Florida, First District.
February 7, 1989.
*1132 Michael E. Allen, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Bradley R. Bischoff, Asst. Atty. Gen., Tallahassee, for appellee.
BARFIELD, Judge.
William Harper appeals his convictions and sentences for first-degree murder, attempted second degree murder, possession of cocaine and use of a firearm during the commission of a felony. We affirm the trial court's denial of Harper's motions for mistrial. We also affirm his convictions for both first-degree murder[1] and use of a firearm during the commission of a felony.[2] We find clear legislative intent in the statutes that multiple punishments for both crimes are permissible. The first-degree murder statute neither requires use of a firearm as an element, nor can it be enhanced under § 775.087, Florida Statutes (1987). Finally, the record is unclear as to whether Harper should be credited for time served. Therefore, we remand solely for that determination.
Accordingly, we AFFIRM in part and REVERSE and REMAND in part.
SHIVERS and ZEHMER, JJ., concur.
NOTES
[1]  Section 782.04(1)(a), Florida Statutes (1987).
[2]  Section 790.07(2), Florida Statutes (1987).